             Case 1:19-cv-03123-AT Document 59 Filed 10/09/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

PHARO GAIA FUND, LTD. and PHARO
MACRO FUND, LTD.,
                                                      Case No. 19-cv-3123 (AT)
                        Plaintiffs,                   [Related to 18-cv-11940 (AT)]
        v.
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,
                        Defendant.

                              [PROPOSED] FINAL JUDGMENT

       It is hereby ORDERED, ADJUDGED AND DECREED that for the reasons stated in the

Court’s Order dated September 30, 2020, this Final Judgment is entered in favor of Pharo Gaia

Fund, Ltd. and Pharo Macro Fund, Ltd. and against the Bolivarian Republic of Venezuela

(“Venezuela”), as follows:

       For Venezuela’s breaches of the 7.75% 2019 Bonds (ISIN USP97475AN08), Pharo Gaia

Fund, Ltd. is entitled to recover from Venezuela:

                a. $114,000,000 for unpaid principal;

                b. $30,824,333 for accrued and unpaid contractual interest on principal through
                   October 9, 2020;

                c. $4,155,476 in statutory prejudgment interest on unpaid contractual interest, at
                   a rate of 9% per annum accruing from the day after each missed interest
                   payment through October 9, 2020;

                d. If this Final Judgment is entered on or before October 13, 2020, an additional
                   $31,077 for each calendar day following October 9, 2020 until the date on
                   which this Final Judgment is entered on the docket of the Court;

                e. If this Final Judgment is entered after October 13, 2020, an additional $32,166
                   for each calendar day following October 13, 2020 until the date on which this
                   Final Judgment is entered on the docket of the Court; and

                f. Post-judgment interest as set forth in 28 U.S.C. § 1961(a).
         Case 1:19-cv-03123-AT Document 59 Filed 10/09/20 Page 2 of 2




      For Venezuela’s breaches of the 13.625% 2018 Bonds (ISIN USP9395PAA95) and the

7.75% 2019 Bonds (ISIN USP97475AN08), Pharo Macro Fund, Ltd. is entitled to recover from

Venezuela:

             a. $182,000,000 for unpaid principal;

             b. $49,448,976 for accrued and unpaid contractual interest on principal through
                October 9, 2020;

             c. $6,656,807 in statutory prejudgment interest on unpaid contractual interest, at
                a rate of 9% per annum accruing from the day after each missed interest
                payment through October 9, 2020;

             d. If this Final Judgment is entered on or before October 13, 2020, an additional
                $49,924 for each calendar day following October 9, 2020 until the date on
                which this Final Judgment is entered on the docket of the Court;

             e. If this Final Judgment is entered after October 13, 2020, an additional $51,649
                for each calendar day following October 13, 2020 until the date on which this
                Final Judgment is entered on the docket of the Court;

             f. Attorneys’ fees and costs in an amount to be determined; and

             g. Post-judgment interest as set forth in 28 U.S.C. § 1961(a).



      Dated: October __, 2020
      New York, New York

                                                     _________________________________
                                                             ANALISA TORRES
                                                          United States District Judge




                                              2
